Citation Nr: 1452988	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered at Capital Regional Medical Center (CRMC) on March 23, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from April 1980 to February 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  Although the medical providers initiated the claim, the Veteran appealed the decision.


FINDINGS OF FACT

1.  VA did not authorize CRMC to provide care for which the Veteran would later be reimbursed, and there is no evidence that VA contracted with this facility to provide the treatment in question.

2.  The Veteran's emergency treatment provided by CRMC on March 23, 2012, constituted a medical emergency of such a nature that a prudent layperson would believe that delay would have been hazardous to life or health.

3.  There is no evidence of record to demonstrate that the Veteran was insured under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment at the time of the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on March 23, 2012, at CRMC have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-1008 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed VA's determination that denied entitlement to payment or reimbursement for medical services he received at CRMC on March 23, 2012.  The Veteran asserts these medical services were rendered for an emergent condition, in which he believed that a delay in seeking treatment would have been hazardous to his life or health.  Specifically, the Veteran contends that he was experiencing severe pain and swelling in the right lower extremity and was concerned that he may have a blood clot.  He reported that he called the VA outpatient clinic in Tallahassee and was advised to go to CRMC for evaluation.  VA Tallahassee records dated March 22, 2012 contain a registered nurse's telephone encounter note documenting that the Veteran called reporting that he injured his leg below the knee five days earlier and was now experiencing severe right calf pain with swelling and difficulty walking.  The Veteran reported the pain level was 8/10.  "Writer advised vet to go to Capital Regional ER to be evaluated.  He agree[d] to do so."  The nurse's note also indicated that the recommendation was "urgent."

The CRMC emergency records show that on evaluation on Friday, March 23, 2012, the Veteran had lower extremity pain and swelling and was to be seen to rule out deep veinous thrombosis.  Lower extremity sonography was performed and was negative for DVT.  The emergency room report stated that the clinical impression was "right lower leg and calf pain.  Clinical picture does not suggest deep venous thrombosis, superficial thrombophlebitis or venous insufficiency."  The Veteran was to follow up with his physician on Monday.

The Veteran is currently service connected for fracture of right navicular, rated as 10 percent disabling.  Accordingly, he is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id.

The Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance. In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a). 

While what constitutes a prior authorization by VA is not expressly defined, it has been held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  Simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization. 

A VA registered nurse advised the Veteran to go to the CRMC emergency room on March 22, 2012.  The Veteran presented to CRMC the following day.  Even had the Veteran gone to the private emergency room on March 22nd after speaking with the VA nurse, this would not constitute proper prior authorization for the private medical treatment received.  The Board further observes that the alleged "authorization" was not obtained from an employee with appropriate authority, namely a VAMC director or clinic director, nor is there any indication that he received authorization in writing.

In certain cases, medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

The Veteran has been granted service connection for at least one disability, fracture of right navicular.  However, the services rendered on March 23, 2012, were not for his adjudicated service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  The Veteran does not have a total disability permanent in nature from a service-connected disability and is not shown to be a participant in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.  

"Emergency treatment" includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

While the medical services received on March 23, 2012, were not authorized; the Board finds that payment is warranted under the Millennium Health Care Act, as all of the necessary criteria have been met.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The initial emergency services were rendered in the emergency department of a private hospital, namely the CRMC in Tallahassee, Florida.  The Veteran was experiencing acute symptoms of right lower leg pain and swelling, and as stated, believed that he may have had a blood clot.  He telephoned the VA outpatient clinic in Tallahassee and was advised to go to CRMC for evaluation of his pain (which the advising nurse noted was 8/10); the VA nurse characterized this recommendation as "urgent."

Based on these facts, the Board finds that the initial services were for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board notes that a VA facility may be considered as not feasibly available when the urgency of the veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment makes it necessary or economically advisable to use non-VA facilities.  38 C.F.R. § 17.53.  The Board notes that the VAMC has not determined that a VA or other Federal facility was feasibly available during the initial emergency medical evaluation and treatment.  Rather, it denied the Veteran's claim with the reasoning that a medical emergency did not exist.

Thus, the Board finds that given the urgency of the Veteran's medical condition (i.e. severe leg pain and swelling which he believed was a symptom of a blood clot) and the advice from a nurse at the nearest VA facility that he should be evaluated at the emergency room at CRMC rather than at a VA facility, that it would not have been considered reasonable by a prudent layperson to seek treatment at a VA facility rather than at CRMC.  

The Veteran is financially liable to the providers of his emergency treatment.  He has provided a copy of the medical bill submitted for payment in relation to his emergency medical treatment at CRMC.  Moreover, he is not shown to have had coverage under another health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The pertinent medical bills and emergency room records do not reflect that the Veteran provided any information on an alternate health-plan contract for payment or reimbursement.  

Finally, as indicated, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728.  The services rendered on March 23, 2012, were not for his adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  The Veteran does not have a total disability permanent in nature from a service-connected disability and is not shown to be a participant in a vocational rehabilitation program.


All of the criteria are met for entitlement to reimbursement for medical expenses incurred for emergency medical evaluation and treatment on March 23, 2012, at the CRMC under 38 U.S.C.A. § 1725.  


ORDER

Reimbursement or payment for unauthorized medical services rendered at CRMC on March 23, 2012, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


